Spring, J.:
The plaintiff, a locomotive engineer in the employ of the defendant, was injured February 5, 1904, while operating his engine on the defendant’s track between Buffalo and Niagara Falls, and claims that the defendant is responsible for the injuries sustained by him.
The line of the defendant from Buffalo to Niagara Falls consists of two parallel tracks extending in a general northerly and southerly direction. The westerly one of these is for east, or more properly south-bound trains,, and is called the east-bound track, and the other the west-bound. Tonawanda Junction and Williamsville are two stations, about six miles apart, on this route, and the accident occurred in a cut between these two places.
*88The plaintiff had' been running an engine on a pasáenger train over this route for seven years, and each day made the round trip, two or three times. Oh the day of the accident, and for several days preceding, the east-bound track was covered with snow to the depth of several feet, and all the trains used the west-bound track which had been kept clear of snow. He'had passed over the track five times on the day of the accident. About ten o’clock in the evening he left Buffalo with a passenger train, and when in the cut as he testified, ran into a pile of snow which covered the engine cab, causing the derailment of the train, and-the engine, after going about 1,000 feet, toppled over into a ditch and' the plaintiff was seriously injured.
There had been no snow on this track on any of the previous trips. During the evening and up to about the time of the accident a snow plow had been cutting out the snow on the east-bound track. The snow plow, a rotary one with knives, cut the snow and threw it through an adjustable funnel, and all the proof is that this funnel was turned away from the west-bound track. It cleaned out a space extending about fifteen to eighteen inches beyond the rails on each side, and there was the same width of' cut on the west-bound track.
The plaintiff had received clearance cards before leaving Buffalo advising him that no orders with reference to his train had been received and implying that he was to make his usual trip, and' at Williámsville the order board denoted that he was to continue. He claims that the defendant was negligent in not warning him that the snow had collected on the track where the train was derailed.
The complaint alleges two causes of action. The first one charges that the defendant had “ carelessly and negligently thrown ” this-snow upon the track, and “ carelessly and negligently allowed and permitted ” it “ to remain upon said track; ” and then alleges the service of the notice in pursuance to the Employers’ Liability Act (Laws of 1902, .chap. 600). ’
For the second cause of action it is alleged that the train which the plaintiff was operating was' run and operated by .telegraphic orders issued in- the' usual manner advising him that the track was clear and “ that said orders so issued to this plaintiff and conductor were false and untrue and were falsely and untruthfully, carelessly *89and negligently issued by this defendant' or by and through the carelessness and negligence of its superintendent or foreman or person entrusted with and exercising superintendence over the operation of said train; ” that the plaintiff ran his train in reliance upon these orders.
No evidence was given showing the way in which the snow came upon the track, if it was there at all. After the snow plow had removed the snoxv, the space between the tracks, about eight feet, contained a pile of snow about five feet wide at the base and slanting upwards from four to six feet. The gist of the first cause of action was that the snow had been thrown upon the track by the snow plow, hut the witnesses testified otherwise; and at the close of the evidence the counsel for the plaintiff “ disclaimed a right to recover under the first cause of action.” This disclaimer is not very important as" there was no evidence to support the claim. There was no" evidence to sustain the charge that the defendant falsely issued the telegraphic orders, which is the gravamen of the second cause of action, and the trial judge expressly charged that no negligence could be founded upon any act or omission of either the train dispatcher or the operator at Tonawanda Junction.
• The court allowed the jury to find negligence because the snow was on the track. He stated in his main charge : “ I think it may be said that it is self-evident that according to the testimony, all of the testimony in this case, if there was- any snow upon the westbound track it came from the body of the snowbanks on the one side or the other of the track, or from both.” There was no evidence that the snow came from either side of tli'e track. The rotary plow was one in common use, was operated in the usual way, and there is no evidence that its impact with the snow on the east-bound track crowded the snow between the tracks on the west-bound track, and none which would justify that inference.
The jury were left to speculate over the way in which the snow was piled on the track. Negligence is imputed to the defendant and the specific acts constituting it should have been shown, otherwise the defendant could not meet the accusation.
The complaint alleged one ground of negligence, another was submitted to the jury and there was no evidence in support of either.
*90The judgment and order should be reversed and a new trial granted, with costs to the appellant to abide event.
All concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.. ■